EXHIBIT 10.53




LEASE AGREEMENT




This LEASE AGREEMENT made and entered into as of the 24 day of June 2011 by and
between Pellissippi Pointe II LLC., of Knoxville, Tennessee ("Lessor"), and
Miller Energy Resources, Inc. having its principal place of business in
Knoxville, TN ("Lessee').




WITNESSETH




WHEREAS, Lessor is the owner of certain real property located in the Sixth (6th)
Civil District of Knox County, Tennessee, ("Property"); and




WHEREAS, Lessor has constructed an office building ("Structure") having a street
address of 9721 Cogdill Road, Knoxville, Tennessee 37932; and




WHEREAS, Lessee is desirous of leasing approximately 4,156 gross square feet
(including 3rd floor conference room) of office and space ("Demised Premises"),
on the third floor of the building (Suite 302) under the terms and conditions
contain herein.




NOW THERFORE, for and in consideration of the premises and the covenants and
agreements herein contained and for other good and valuable consideration.
Lessor and Lessee hereby mutually covenant and agree as follows:




DEMISE, TERM AND RENT




Section 1.01 Demise and Initial Term. Lessor does hereby lease and demise unto
Lessee, and Lessee does hereby lease from Lessor, the Demised Premises for a
term of Sixty (60) months commencing on or about September 1, 2011 and
terminating on or about September 1, 2016, unless sooner terminated or extended
as herein provided ("Initial Term").




Section 1.02 Option Term. Lessor hereby grants to Lessee an option to lease the
Demised Premises for Two (2) additional Five (5) year terms ("Option Terms")
upon the terms and conditions herein contained except that the rent payable
pursuant to Section 1.03 (a) hereof may be increased as specified in Section
1.03 (d) hereof during the Option Terms. Lessee shall give Lessor written notice
as herein provided of Lessee's intention to exercise said option at least one
hundred and eighty (180) days prior to the expiration of the Initial Term or any
Subsequent Option Terms. In the event prior notice is not given, the lease will
automatically rollover for the next option term.




Section 1.03 Rent. Lessee shall make the following rental payments to Lessor:




(a) Lessee covenants and agrees to pay Lessor as rent hereunder for the Demised
Premises during the Initial Term a monthly rent as follows:




First Year: October 1, 2011 to October 1, 2012@ $7,446.17 per month ($21.50 per
gross sq ft)




(b) The aforesaid rent amount is inclusive of an estimated expense for
utilities, taxes, insurance and janitorial services and may be adjusted annually
as provided in Section 3.01.




(c) Rent is due on the first day of each month. Rents received after the tenth
(10th) day of any month will include a $25 late fee. Rent not received by the
last day of the month will be cause to void this Lease Agreement. All rents
shall be paid to Lessor without demand and without set-off at the offices of
Pellissippi Pointe LLC, or at such other address as Lessor may from time to time
designate to Lessee by notice in the manner hereinafter provided.




 (d) Lessee covenants and agrees to pay Lessor as rent hereunder for the Demised
Premises during the Option Terms as monthly rent an amount as follows:




(1) Each year of the initial term and each year of the subsequent Option Period
the rent shall be adjusted by the amount of the change in the Consumer Price
Index (CPI) cost of living as reported by the Federal Government with a maximum
of 2.5% per year.  





- 1 -




--------------------------------------------------------------------------------




All taxes, charges, costs and expenses which Lessee is required to pay pursuant
to Section 3.01 or other sections hereof, together with all interest and
penalties that may accrue thereon in the event of Lessee's failure to pay such
amounts, and all damages, costs and expenses which Lessor may incur by reason of
any default of Lessee or failure on Lessee's part to comply with the terms of
this Lease, shall be deemed to be additional rent hereunder (hereinafter called
the "Additional Rent"), and, in the event of nonpayment by Lessee, Lessor shall
have all the rights and remedies with respect thereto as Lessor has for the
nonpayment of the above specified monthly rental.




COVENANTS AND WARRANTIES OF LESSOR




Section 2.01 Estate of Lessor. Lessor represents and warrants to Lessee that
they have full right and lawful authority to enter into this Lease, that the
Demised Premises are free and clear of all liens, exceptions, restrictions and
encumbrances created or granted by Lessor except those which are of record in
the Register's Office of Knox County, Tennessee.




Section 2.02 Quiet Possession. Lessor covenants that Lessee, upon performing and
observing the covenants to be observed and performed by Lessee under the terms
of this Lease, shall peaceably hold, occupy and enjoy the Demised Premises
during the Term of this Lease without interference by Lessor or by any other
person claiming by, through or under Lessor.




TAXES, UTILITIES, COMMON AREA MAINTENANCE, ASSESSMENTS,

 CHARGES, COMPLIANCE WITH LAW, AND LIENS




Section 3.01 Rental Adjustments: The Lessee's "pro rata" share shall be deemed
to be equal to eighteen point twenty one percent (18.21%) of the total rentable
area of the Structure. It is understood and agreed that the rental amount shown
in Section 1.03 (a) is based on the estimated cost of the building and inclusive
of an estimated cost for utilities, taxes, insurance and janitorial services.  

 

(a) Since the monthly rental amount in Section 1.03 (a) includes an estimate of
cost for utilities (electricity, gas, water, garbage and sewer), taxes,
insurance, general janitorial services 3 times per week, window cleaning 4 times
per year and trash disposal. Lessor will reconcile the actual expenses for such
services with the estimated expenses included in the monthly rental amount on an
annual basis and refund to Lessee it “pro rata” share of any excess amounts
(actual expenses less than estimated expenses).  

1.

In the first year, defined as the base year, the estimated expenses, as stated
above, for the first year will be the base year expenses.  This base year actual
expense will be substituted in the first year rental rate for the estimated
expenses.  Each year thereafter, the expenses will be compared to the previous
year’s expenses to determine any over or under collections.

 Lessee agrees to pay as additional rent its “pro rata” share of the actual
expense in excess of the estimated expenses included in the monthly rental
amount.  Any additional amounts owed by Lessee will be due to Lessor within 30
days after presentation of the reconciliation by Lessor to Lessee.




(b) Lessee shall be solely and exclusively responsible for payment of all taxes
assessed against any property owned or used by or for the Lessee within, upon or
about the demised premises or installed by Lessee within or upon the demised
premises or arising out of the conduct and operation of Lessee’s business upon
or about the demised premises.




(c) Lessor will maintain the building in good functioning condition.  Lessee
will maintain all consumable items, i.e. light bulbs and HVAC filters, and
maintenance work caused by use, such as clogged drains and paint touch up.




(d) No cost for parking will be assessed during the lease or any subsequent
leases.  Lessor has provided for four (4) parking spaces per 1,000 square feet
of leased space.




(e) Lessor shall have the right to assess Lessee its “pro rata” share for any
major maintenance of and for repaving of the parking area. Any amount over
$5,000 due by the Lessee needs prior approval by the Lessee.











- 2 -




--------------------------------------------------------------------------------

Section 3.02 Lessor's Rights Upon Nonpayment. Lessor shall have the right after
delinquency at all times during the term hereof to pay any taxes, assessments,
utility charges, common area expenses, levies, interest or other charges upon
the Demised Premises, and to pay, cancel and clear all tax sales, liens, charges
and claims upon or against the Demised Premises or any improvements that are
now, or may be, placed thereon, and to redeem said Demised Premises from the
same, or any of them, from time to time, without being obligated to inquire as
to the validity of the same. Any sums so paid by Lessor shall become Additional
Rent due and payable by Lessee on the next day after such payment by Lessor,
together with interest at the rate of fifteen percent (15%) per annum from such
date to the day of payment thereof by Lessee to Lessor.




Section 3.03 Compliance with Laws. Prior to occupancy of the Demised Premises,
Lessor, at its cost and expense, shall comply with and cause the Demised
Premises to comply with all applicable federal, state, county and municipal
laws, rules, orders, regulations and ordinances affecting the Demised Premises
(all or any one of which are herein referred to as "Regulations"). Thereafter,
if Lessee, by its actions causes the non-conformance, then Lessee will bear the
cost and expense of compliance.




Section 3.04 Liens. In the event Lessee makes any improvements to portions of
the Demised Premises pursuant to Section 5.01 hereof, Lessee shall not permit
any liens to attach to Lessor's interest in the Premises. If any mechanics lien
or other lien or order for the payment of money shall be filed against the
Demised Premises or improvements thereon by reason of, or arising out of, any
labor or material furnished or alleged to have been furnished to or for Lessee
at the Demised Premises, or for or by reason of any change, alteration or
addition by the Lessee, or the cost or expense thereof or any contract relating
thereto, or against Lessor, then Lessee shall within thirty (30) days after the
filing of any such lien cause the same to be canceled and discharged of record,
by bond or otherwise, at the election and expense of Lessee, and shall defend on
behalf of Lessor, at Lessee's sole cost and expense, any action suit or
proceeding which may be brought thereon or for The enforcement of such lien,
liens or orders, and Lessee shall pay any damages and discharge any judgment
entered thereon and shall indemnify and save harmless Lessor from any claim or
damage resulting therefrom. If Lessee fails to keep this covenant, in addition
to any other remedies available to Lessor under this Lease or otherwise, Lessor
may at its option discharge such lien, in which event Lessee agrees to pay
Lessor, on demand, a sum equal to one hundred fifteen percent (115%) of the
amount of the lien thus discharged by Lessor plus Lessor's attorney's fees.




Section 3.05 Permitted Contests. Lessee, at its expense, may contest (by
appropriate legal proceedings conducted in good faith and with due diligence),
the amount, validity or application, in whole or part, or any tax or charge
referred to in Section 3.01 hereof, or any Regulation referred to in Section
3.03 hereof, provided that Lessee shall give Lessor prior written notice of such
contest and Lessee shall have deposited with Lessors or the taxing authorities a
surety company bond in such sum and upon such conditions as will assure payment,
upon termination of such proceedings, of the amount of taxes or other charge so
contested and unpaid, together with all interest and penalties in connection
therewith and all charges that may or might be assessed against or become a
charge on the Demised Premises in said proceedings. Upon the termination of such
proceedings, Lessee shall deliver to Lessor proof of the amount of the
imposition as finally determined in such proceedings. Lessor, on behalf of
Lessee and at Lessee's sole expense, shall join in any such proceedings and
shall cooperate with Lessee to the end that such proceedings may be brought to a
successful conclusion. Lessee shall be entitled to any refund of any such tax or
other charges and penalties or interest thereon which shall have been paid by
Lessee. Lessee shall indemnify and save harmless Lessor from responsibility,
financial or otherwise, arising out of any such proceedings.




USE AND SURRENDER OF THE DEMISED PREMISES




Section 4.01 Use of the Demised Premises. Lessee may use the Demised Premises
exclusively for the purpose of general office use, provided, however, that such
use shall not constitute a public or private nuisance or violate any applicable
law, ordinance or regulation. No activity will take place, which would interfere
with the other tenants of the building.




Section 4.02 For Lease Signs by Lessor. Lessor or Lessor's agents, at any time
within ninety (90) days before the expiration of any term hereof, shall have the
right to enter upon the Demised Premises and to affix upon any suitable part
thereof a notice or notices for the leasing of the Demised Premises, which
Lessee shall not remove, and Lessor shall further be allowed to show the Demised
Premises to prospective tenants.




Section 4.03 Signs. Any signs erected on the Demised Premises must conform with
the general architectural scheme of the Demised Premises and the Structure. The
design, size and location of any such signs must be approved by Lessor prior to
the installation thereof, notwithstanding Lessor's approval for the design and
size as herein stated. Signage to be at Lessee's sole cost and expense.








- 3 -




--------------------------------------------------------------------------------

Section 4.04 Surrender of Demised Premises.

(a) It is agreed that at the termination of this Lease, Lessee may remove any
movable personal property which Lessee has placed in the Demised Premises,
except any property which has been attached to the Demised Premises in such a
manner as to become a fixture, including, but not limited to, such property as
electric and gas fixtures, switches and controls, floor and wall coverings,
heating and air conditioning equipment and alterations, additions or
improvements of any kind to the Demised Premises, all of which shall become the
property of Lessor upon the termination of this Lease, provided, however, that
no such alterations, additions or improvements may be made to the Demised
Premises without the prior written consent of Lessor as herein specified, and
provided further, that the foregoing rights of Lessee are subject to the
Lessor's lien provided for herein.




(b) Lessee covenants and agrees, at the expiration or earlier termination of
this Lease, whether by limitation, forfeiture or otherwise, to quit, surrender
and deliver to Lessor's possession of the Demised Premises with all the
improvements thereon (excluding any personal property properly removed under
Section 4.04 (a) above) free from all liens thereon, in good condition and
repair, ordinary wear and tear excepted, all of which shall become and remain
the property of Lessor. Lessee's obligations to observe or perform this covenant
shall survive the expiration or other termination of the term of this Lease. If
Lessee shall default in so surrendering the Demised Premises, Lessee's occupancy
subsequent to such expiration or termination, whether or not with the consent or
acquiescence of Lessor, shall be deemed to be a tenancy-at- will and in no event
for month-to-month or year-to-year and it shall be subject to all the terms,
covenants and conditions of this Lease applicable thereto, and no extension or
renewal of this Lease shall be deemed to have occurred by such holding over.




Section 4.05 Noise, Obstruction and Nuisances. Lessee covenants that it will not
(i) display any merchandise or maintain any stands in front of the Demised
Premises; (ii) erect or maintain any barricade or scaffolding which may obscure
the signs, entrances or show window of any other tenant in the Structure, or
tend to interfere with any such other tenant's business; (iii) create or
maintain, or allow others to create or maintain, any nuisances, including
without limiting the foregoing general language, smoking inside the demised
property, loud noises, sound effects, offensive odors and smoke or dust in or
about the Demised Premises; (iv) place or maintain any signs in any parking area
serving the Demised Premises; (v) commit any water; (vi) maintain or allow to be
maintained any devices or similar devices, the effect of which will be visible
from the exterior of the Demised Premises; or (vii) store or maintain within or
around the Demised Premises any explosive material or any other hazardous
material or condition that could adversely affect the Property, Structure or
other tenants thereof.




CONSTRUCTION OF IMPROVEMENTS, REPAIRS AND ALTERATIONS AND

INSPECTIONS DURING THE TERM




Section 5.00 Condition of Demised Premises.  Lessee acknowledges that it has
examined and inspected the Demised Premises and is familiar with the physical
condition thereof.  Lessee further acknowledges (i) that Lessor has not made and
does not hereby make any representations regarding the physical condition of the
Demised Premises or the Property, and (ii) that there are no warranties, either
express or implied, regarding the condition of the Demised Premises and/or the
Property.  Any such warranties which may exist are hereby expressly released and
waived. Ac­cordingly, Lessee hereby agrees to accept the Premises in their "AS
IS" condition.




Section 5.01 Construction of Improvements by Lessee. In the event Lessee desires
to make any improvements to the Demised Premises, Lessee shall be allowed to do
so only after receiving the specific written consent of Lessor to such
improvements both as to design and scope. Lessee covenants and agrees with
Lessor that any and all such improvements (or at Lessor's option, less than all)
made on any portion of the Demised Premises shall, at the conclusion of the term
hereof, become and remain the property of Lessor, subject to Section 4.04
hereof.




It is further hereby covenanted and agreed that Lessee, will make no
improvements to the Demised Premises without such prior written consent of
Lessor both as to design and scope of such improvements.




Section 5.02 Maintenance and Repair. Lessee shall at Lessee's own cost and
expense throughout the term of this Lease, and so long as it shall remain in
possession of the Demised Premises, keep and maintain in good repair and in a
reasonably satisfactory condition of cleanliness, including reasonably periodic
painting of the interior of the Demised Premises, all portions thereof (except
the main walls, roof, and structural portions of the Demised Premises, as
hereinafter provided) appurtenances and machinery therein which are brought into
and become a part of the real estate, and all glass, including but not limited
to plate glass, window panes, etc., to the satisfaction of Lessor and
municipality and any other governmental authorities during the term of this
Lease.








- 4 -




--------------------------------------------------------------------------------

All property of every kind which may be on the Demised Premises during the term
hereof shall be at the sole risk of Lessee or those claiming under Lessee and
Lessor shall not be liable to Lessee or to any other person whomsoever for any
injury, loss or damage to any such property in or upon said Demised Premises, or
the entrances, sidewalks and walkways adjoining same.




Section 5.03 Lessor's Duties with Reference to Roofs, Main Walls and Structural
Portions of Demised Premises. Anything herein contained to the contrary
notwithstanding, Lessor covenants and agrees to maintain the roof of the
Structure, the main walls thereof and other structural portions of the Demised
Premises, in good repair, but Lessor shall not be liable to Lessee or Lessee's
agents, employees and invitees for any damages resulting from failure to
maintain same unless and until written notice of the existence and approximate
location of any damage thereto has been received by Lessor or his agent and a
reasonable time allowed for making needed repairs after receipt of said notice.
Lessor shall be responsible for heating and cooling equipment repairs.




Section 5.04 Inspection by Lessor. Lessor and Lessor's agents shall have the
right to enter the Demised Premises at all reasonable hours for the purposes of
(i) inspecting same; (ii) performing obligations of Lessor under this Lease;
(iii) performing obligations of the Lessee hereunder in which the Lessee may
neglect or refuse to perform; (iv) showing the Demised Premises to persons
wishing to purchase Lessor's interest therein; and (v) showing the Demised
Premises to prospective tenants if Lessee does not extend the lease term. The
provisions contained in this section shall not impose on Lessor any of Lessee's
obligations under this Lease, nor shall it create any liability of Lessor by
virtue of Lessor's having inspected the Demised Premises.




Section 5.05 Construction of Improvements by Lessor. Lessor hereby reserves the
right at any time to make alterations or additions to the Structure and to
construct additional improvements on the Property, all without notice to or the
consent of Lessee so long as Lessee's space is not affected nor its use
impaired.




INSURANCE




Section 6.01 Classes of Insurance. Lessee during the term of this Lease shall
keep in full force and affect the policies of insurance described below, with
the coverage in amounts not less than those specified:




(a) Liability Insurance. Lessee agrees to maintain at its expense at all times
during the lease term full general liability insurance properly protecting and
indemnifying Lessor and naming Lessor and Lessor's lender (if requested) as
additional insured in an amount not less than $300,000 per accident for injuries
or damages to persons, and not less than $500,000 for damage or destruction of
property, written by insurers acceptable to Lessor and licensed to do business
in the State of Tennessee. Lessee shall deliver to Lessor certificates of such
insurance, which shall declare that the respective insurer may not cancel the
same in whole or in part without giving Lessor and Lessor's lender written
notice of its intention so to do at least ten (10) days in advance.




(b) Workmen's Compensation Insurance. Lessee agrees to maintain workmen's
compensation insurance covering all persons employed in connection with any work
performed by Lessee, and any and all agents or employees of Lessee with respect
to whom death or bodily injury claims could be asserted against Lessor or Lessee
as required by applicable law.




Section 6.02 Failure to Procure Insurance. In the event Lessee shall fail to
procure insurance required under this Article and fail to maintain the same in
force continuously during the term, Lessor shall be entitled to procure the same
and Lessee shall immediately reimburse Lessor for such premium expense.




Section 6.03 Increase in Fire Insurance Premium. Lessee agrees not to keep upon
The Demised Premises any article or goods which may be prohibited by the
standard form of fire insurance policy. It is agreed between the parties that in
the event the insurance rates applicable to fire and extended coverage insurance
covering the Demised Premises shall be increased by reason of any use of the
Demised Premises made by the Lessee, then Lessee shall pay to Lessor such
increase in insurance as shall be occasioned by said use.




Section 6.04 Property of Lessee. Lessee agrees that all property owned by it in,
on or about the Demised Premises shall be at the sole risk and hazard of the
Lessee. Lessor shall not be liable or responsible for any loss of or damage to
Lessee, or anyone claiming under or through Lessee, or otherwise, whether caused
by or resulting from a peril required to be insured hereunder, or from water,
steam, gas, leakage, plumbing, electricity or electrical apparatus, pipe or
apparatus of any kind, the elements or other similar causes, and whether or not
originating in the Demised Premises or elsewhere.








- 5 -




--------------------------------------------------------------------------------

Section 6.05 Liabilily of Tenant. Lessee shall protect, indemnify and save
Lessor harmless from and against all and any liability and expense of any kind,
including reasonable attorney's fees, arising from injuries or damages to
persons or property in, on or about the leased premises arising out of or
resulting in any way from any act or omission of Lessee, its agents, servants
and employees, in the use of the Demised Premises during the term of this Lease.




Section 6.06 Requirements. All of the aforesaid insurance shall be written in
the name of Lessee and shall be written by one or more responsible insurance
companies with a Bests Insurance Guide rating of A+ authorized to do business in
Tennessee; all such insurance shall contain endorsements that: such insurance
may not be canceled or amended with respect to Lessor (or its designee) except
upon ten (10) days prior written notice to Lessor (or such designee) by the
insurance company. Lessee shall be solely responsible for the payment of the
premiums therefore and Lessor (or its designee) shall not be required to pay any
premium for such insurance. The minimum limits of comprehensive general
liability policy of insurance shall in no way limit or diminish Lessee's
liability hereunder. Lessee shall deliver to Lessor at least ten (10) days prior
to the expiration of such policy, either a duplicate original or a certificate
of insurance on all policies secured by Lessee in compliance with its
obligations hereunder, together with evidence satisfactory to Lessor of the
payment of the premiums therefore. If Lessee fails to obtain and provide any or
all of the aforesaid insurance, then Lessor may, but shall not be required to,
purchase such insurance on behalf of Lessee and add the costs of such insurance
as Additional Rent due under this Lease.




ASSIGNMENT, SUBLETTING AND MORTGAGING




Section 7.01 Subleases. Lessee shall not have either the right or the power, at
any time or from time to time, to sublease all or any portion of the Demised
Premises without the prior written consent of Lessor, which consent shall not be
unreasonably withheld.




Section 7.02 Mortgaging. Lessee may not mortgage or otherwise encumber in the
Demised Premises or the improvements thereon.




DEFAULT




Section 8.01 Events of Default. The occurrence of any of the following acts or
events shall constitute events of default under this Lease (herein referred to
as "Default"):




(a) Lessee fails to make any payment required hereunder when due;




(b) Lessee fails to fulfill or perform any of Lessee's covenants (other than the
payment of rent which is specified in Section 8.01 (a) above), agreements or
obligations under this Lease and such failure continues for a period of fifteen
(15) days after Lessor shall have given Lessee written notice thereof and
specifying the nature of such failure;




(c) If at any time during the term herein there shall be filed by or against
Lessee, or against any successor Lessee then in possession, in any court
pursuant to any petition in bankruptcy, alleging an insolvency, for
reorganization, for the appointment of a receiver, or for an arrangement under
the Bankruptcy Code, or if a similar type of proceeding shall be filed;




(d) If Lessee shall abandon the Demised Premises for a period of ten (10) or
more days; or




(e) If this Lease or the estate of Lessee hereunder shall be transferred or
passed to or devolve upon any other person, firm, association or corporation,
except with Lessor's consent.




Section 8.02 Rights of Lessor Upon Default. Upon the occurrence of any Default
hereunder, Lessor shall have the right, at its option, and without further
notice, to give Lessee written notice of the termination of this Lease as of the
date of such written notice or such date as may be specified in such notice of
termination. On such termination date, this Lease and the term hereby granted
and created, as well as all of the right, title and interest of Lessee hereunder
(without further action on Lessor's part or those claiming under Lessor) shall
wholly cease and expire, in the same manner and with the same force and effect
as if the expiration of time in such notice were the end of the term herein
originally demised. Lessor or those claiming under Lessor may immediately or at
any time thereafter, and without further notice or demand, enter into and upon
the Demised Premises or any part thereof, and repossess the same as of Lessor's
first and former estate, and expel Lessee and those claiming under Lessee and
remove Lessee's effects (forcibly, if necessary) without being taken or deemed
guilty of any manner of trespass and without prejudice to any remedies that
might otherwise be used for affears of rent or breach of contracts. Lessee
agrees that, notwithstanding the termination of the Lease and the possession
regained by Lessor, it will indemnify Lessor against all loss of rent which
Lessor may suffer by reason of such





- 6 -




--------------------------------------------------------------------------------

termination, during the remainder of the term hereof, as well as other damages
to which Lessor may be entitled. It is especially agreed and understood that
Lessor may retain all advance rentals or deposits in Lessor's possession as and
for damages to apply against rentals to accrue during the remainder of the term
hereof and other damages. Lessor shall not be required to relet the Demised
Premises nor exercise any other right granted to Lessor hereunder, nor shall
Lessor be under any obligation to minimize Lessee's loss as a result of Lessee's
default. If Lessor attempts to relet the Demised Premises, Lessor shall be the
sole judge as to whether or not a proposed tenant is suitable and acceptable.




Upon the occurrence of any Default hereunder, Lessor shall have, in addition to
any other remedies which it may have hereunder, the right to invoke any remedy
allowed at law or in equity to enforce Lessor's rights or any of them, as if
reentry and other remedies were not herein provided for, including, without
limitation, the right to elect not to terminate this Lease and require Lessee to
cure any default hereunder.




In the event Lessor does not exercise the rights of reentry herein above given
Lessor, Lessor may accept rent from any receiver, trustee, or other officer in
possession thereof, for the term of such occupancy without impairing or
affecting in any way the tights of Lessor against Lessee hereunder or his right
to such advance rentals or deposit. Any neglect or failure to enforce the fight
of forfeiture of this Lease or reentry upon the breach of any of the conditions,
covenants, terms and agreements herein contained, shall not be deemed a waiver
of such right upon any continuing or subsequent breach of any such or any other
condition, covenant, term and/or agreement herein contained.




If Lessor shall deem it necessary to engage attorneys to enforce its rights
hereunder, with the determination of such necessity to be in the sole discretion
of Lessor, Lessee will reimburse Lessor for the reasonable costs and expenses
incurred thereby, including but not limited to court costs and attorneys' fees.




MORTGAGE AND ESTOPPEL CERTIFICATE




Section 9.01 Subordination. This Lease shall be subject and subordinate at all
times to the lien of existing mortgages and of mortgages which hereafter may be
made a lien on the Demised Premises.

Although no instrument or act on the part of Lessee shall be necessary to
effectuate such subordination, Lessee agrees it will execute such further
instruments subordinating this Lease to the liens of such mortgages as may be
requested by the mortgagee.




Section 9.02 Rights of Lessor's Mortgagee. Provided any of Lessor's mortgagees
advises Lessee of its lien ("Mortgagee"), the following provisions shall apply:




(a) Consent to Amendment, There shall be no cancellation, surrender or amendment
of this Lease by Lessor and/or Lessee without the prior written consent of any
of the Mortgagees.




(b) Notice. Lessor, upon delivering to Lessee any notice required to be given to
Lessee by Lessor under this Lease, shall simultaneously deliver a copy of such
notice to any of the Morigagees.




Section 9.03 Estoppel Certificate. Lessor and Lessee agree that Lessee will at
any time and from time to time, but not more than twenty (20) days after written
request by either of them to the other, execute, acknowledge and deliver to the
requesting party a statement in writing certifying that this Lease is unmodified
and is in full force and effect (or if there have been such modifications, that
the same is in full force and effect as modified, and stating the modification)
and the date to which the rental and other charges have been paid in advance, it
being intended that any such statement delivered pursuant to this section may be
relied upon by any prospective purchaser of the fee, mortgagee or assignee of
any mortgage upon the fee or leasehold interest in the Demised Premises or by
the assignee of the Lessee if such assignment is permitted by the Lessor as
otherwise herein required.




CONDEMNATION




Section 10.01 Taking. Any taking during the Term of this Lease of any interest
in the Demised Premises as a result of the actual exercise of the power of
condemnation or eminent domain by the United States or any other body having
such power or any sale or other transfer of any such interest in lieu of or in
anticipation of the impending exercise of any such power, to any person legally
empowered to exercise such power shall, for the purposes of this Lease, be
herein referred to as a "Taking".








- 7 -




--------------------------------------------------------------------------------

Section 10.02 Total Taking. In the event all of the Demised Premises or such
portion thereof as makes the residue of substantially no commercial value to
Lessee is subject to a Taking, this Lease shall automatically terminate on the
date that title to the Demised Premises or portion thereof vests in the
condemning authority; provided, however, that the termination of this Lease
shall not benefit the condemnor and shall be without prejudice to the rights of
either Lessor or Lessee to recover just and adequate compensation from the
condemning authority.




Section 10.03 Partial Taking. In the event less than all of the Demised Premises
is subject to a Taking and/or the residue after a Taking remains of substantial
commercial value to Lessee, this Lease shall not terminate, provided, however,
that (i) the rent payable hereunder shall be equitably reduced by Lessor in
proportion to the portion of the Demised Premises which has been subject to a
Taking; and (ii) such continuing of this Lease shall be without prejudice to the
rights of either Lessor or Lessee to recover just and adequate compensation from
the condemning authority.




DAMAGE OR DESTRUCTION




Section 11.01 Lessee to Give Notice. In the event of any damage to or
destruction of the Demised Premises or any improvements or any part thereof,
Lessee will give written notice thereof to Lessor describing the nature and
extent of such damage or destruction.




Section 11.02 Total Destruction. In the event all of the Demised Premises or
such portion thereof as makes the residue of substantially no commercial value
to Lessee is destroyed by fire or other casualty, (i) Lessor may, at its option,
promptly restore the Demised Premises as soon as reasonably possible to the
condition of the same prior to such damage or destruction, in which event the
rent payable hereunder shall abate until the completion of said restoration, or
(ii) Lessor may terminate this Lease without penalty. All insurance proceeds
received by Lessor or Lessee pursuant to the provisions of this Lease, less the
cost, if any, of the recovery of said proceeds, shall be applied to the payment
for such restoration, if said restoration is elected by Lessor. Any balance of
such proceeds provided by Lessee thereafter remaining shall be payable to
Lessee. If Lessor elects not to so restore the Demised Premises, then this Lease
shall terminate as of the date of such damage or destruction. Lessor shall
notify Lessee within sixty (60) days after the date of such damage or
destruction of Lessor's election to restore or not to restore the Demised
Premises.




Section 11.03 Partial Destruction. In the event less than all of the Demised
Premises is damaged or destroyed and/or the residue after damage or destruction
of the Demised Premises remains of substantial commercial value to Lessee, this
Lease shall not terminate, provided, however, that Lessor shall promptly proceed
to restore the portion of the Demised Premises which was damaged or destroyed as
nearly as possible to its condition prior to such damage or destruction. All
insurance proceeds received by Lessor or Lessee pursuant to provisions of this
Lease, less the cost, if any, of the recovery of said proceeds shall be applied
to the payment for such restoration and any balance thereafter remaining shall
be paid to Lessor. The rent payable hereunder shall be reduced by mutual
agreement of Lessee and Lessor in proportion to the portion of the Demised
Premises, which has been damaged or destroyed until the completion of the
renovation thereof.




WAIVER OF SUBROGATION




Section 12.01 Conditional Mutual Release and Waiver of Subrogation. Lessor and
Lessee hereby release the other from any and all liability or responsibility to
the other or anyone claiming through or under them by way of subrogation or
otherwise for any loss or damage to property caused by fire or any extended
coverage or supplementary contract causalities, even if such fire or other
causality shall have been caused by the fault or negligence of the other party,
or anyone for whom such party may be responsible, provided, however, that this
release shall be applicable and in force and effect only with respect to loss or
damage fully covered by insurance and occurring during such time as the
releasor's insurance policies shall contain a clause or endorsement to the
effect that any such release shall not adversely affect or impair said policies
or prejudice the right of the releasor to recover thereunder. Lessor and Lessee
each agree that they mill request their insurance carriers to include in their
policies such a clause or endorsement. If extra cost shall be charged therefore,
each party shall advise the other thereof and of the amount of the extra cost,
and the other party, at its election, may pay the same, but shall not be
obligated to do so.




CONDITION OF DEMISED PREMISES




Section 13.01 Lessee's Inspection, Disclaimer of Any Representations by Lessor.
Lessee accepts this Lease of the Demised Premises "as is" on the date of
occupancy and further agrees that, in taking this Lease, it is governed by its
own inspection of the Demised Premises and the plans for the rental space leased
hereby and its own judgment of their desirability for its purpose, and has not
been governed or influenced by any representation of Lessor as to condition and
character of the Demised Premises; that no agreements,





- 8 -




--------------------------------------------------------------------------------

stipulations, reservations, exceptions or conditions whatsoever have been made
or entered into in regard to the Demised Premises or this Lease, which will in
any way vary, contradict or impair the validity of this Lease or any of its
terms and conditions as herein set forth, and that no modification of this Lease
shall be binding unless it be in writing and executed by all the parties hereto.
Furthermore, Lessee takes this Lease on the Demised Premises subject to all
statutes, ordinances and regulations of competent governmental authority
affecting the occupancy and use thereof, the construction and maintenance of
improvements thereof, and the business and occupations to be engaged in by
Lessee, in force now or subsequently put in force during the term of this Lease.




HAZARDOUS WASTE




Section 14.01 Lessor's Protection from Hazardous Waste. Throughout the term of
this Lease Lessee shall not undertake or permit any use, storage, installation,
existence, release, threatened release, discharge, generation, abatement,
removal, disposal, handling or transportation on, under or from the Demised
Premises of any hazardous or toxic substance or hazardous or toxic waste, as
defined by any applicable ordinance, law, regulation or requirement of any
governmental body except if Lessee is in compliance with all applicable
ordinances, laws, regulations and requirements of any governmental body and such
use is customary for Lessee's use as herein defined. If Lessor is not satisfied
that such activities are in compliance with such ordinances, laws, regulations
or requirements, Lessee shall immediately, upon notice thereof, cease such
activities. Lessor shall have the right from time to time to conduct an
environmental audit of the Demised Premises and Lessee shall cooperate in the
conduct of such audit. If Lessee shall breach any covenant provided in this
Section 14.01, then, in addition to any other rights and remedies Lessor may
have under this Lease or otherwise, Lessor may require Lessee to take all
actions, or reimburse Lessor for the costs of such actions taken by Lessor as
are reasonably necessary to cure such breach. The Lessor represents that to the
best of its knowledge, without the benefit of inspection and analysis, no
hazardous or toxic substances or wastes exist within the Demised Premises, the
Building, or upon the property and Lessor agrees to remove or cause the removal
of such substances and wastes not generated by the Lessee, or allowed upon the
property by the Lessee, from the Demised Premises or the common areas of the
Building. Lessor shall not undertake or permit any use, storage, installation,
existence, release, threatened release, discharge, generation, abatement,
removal, disposal, handling or transportation on, under or from the common areas
of the Demised Premises of any hazardous or toxic substance or hazardous or
toxic waste, as defined by any applicable ordinance, law, regulation or
requirement of any governmental body except if Lessor is in compliance with all
applicable ordinances, laws, regulations and requirements of any governmental
body. The obligations of Lessor and Lessee under this Section shall survive the
expiration or other termination of this Lease.




HOLD HARMLESS AGREEMENT




Section 15.01 Lessor Protected from Claims or Damage. From and after the day
hereof, Lessee covenants and agrees to defend and hold Lessor harmless against
any and all claims, suits, damages or causes of action for damages, arising from
the date hereof, and against any orders, decrees or judgments which may be
entered in, as a result of any alleged injury to person and/or property or
alleged loss of life sustained in the Demised Premises and the buildings and
improvements thereon, by any person or persons whomsoever, except as such shall
result from the willful acts of Lessor or from a breach of this Lease by Lessor.







MISCELLANEOUS




Section 16.01 Waiver. Failure of Lessor to insist upon the strict performance by
Lessee of any term, condition or covenant on Lessee's part to be performed
pursuant to the term of this Lease or to exercise any option, right, power or
remedy of Lessor contained in this Lease shall not be deemed nor construed as a
waiver of such right now or subsequent hereto. No waiver of any terms or
provisions hereof shall be valid unless such waiver is in writing,




Section 16.02 Separability. Each and every covenant and agreement contained in
this Lease shall be for any and all purposes hereof construed as separate and
independent and the breach of any covenant by Lessor shall not discharge or
relieve Lessee from its obligation to perform each and every covenant and
agreement to be performed by Lessee under this lem. All rights, power and
remedies provided herein may be exercised only to the extent that the exercise
thereof does not violate applicable law and shall be limited to the extent
necessary to render this Lease valid and enforceable, If any term, provision or
covenant of this Lease or the application thereof to any person or circumstance
shall be held to be invalid, illegal or unenforceable, the validity of the
remainder of this Lease or the application of such term, provision or covenant
to persons or circumstances other than those to which it is held invalid or
unenforceable shall not be affected thereby.








- 9 -




--------------------------------------------------------------------------------

Section 16.03 Notices, Demand and Other Instruments. All notices, demands,
requests, consents and other instruments required or permitted to be given
pursuant to the terms of this Lease shall be in writing and shall be deemed to
have been properly given (i) upon personal delivery, or (ii) upon deposit in the
United States Mail, if sent by first class, registered or certified United
States Mail, return receipt requested, addressed to each party hereto at:







 

Lessor:

Pellissippi Pointe II, LLC

 

 

 

9721 Cogdill Road, Suite 301

 

 

 

Knoxville, TN  37932

 

 

 

Attn.:  Robert H. Patterson

 

 

 

 

 

 

 

 

 

 

Lessee:

Miller Energy Resources

 

 

 

9721 Cogdill Road, Suite 302

 

 

 

Knoxville, TN  37932

 

 

 

Attn: Scott Boruff

 




or at such other address in the United States as Lessor or Lessee may from time
to time designate in writing and deliver to the other party.




Section 16.04 Successors and Assigns. Each and every covenant, term, condition
and obligation contained in this Lease shall apply to and be binding upon and
inure to the benefit or detriment of the respective legal representatives,
successors and assigns of Lessor and Lessee. Whenever reference to the parties
hereto is made in this Lease, such reference shall be deemed to include the
legal representatives, successors and assigns of Lessor and Lessee as if in each
case expressed. The term "Person" when used in this Lease shall mean any
individual, corporation, partnership, firm, trust, joint venture, business
association, syndicate, government or governmental organization or any other
entity.




Section 16.05 Headings. The headings to the various sections of this Lease have
been inserted for the purposes of reference only and shall not limit or define
the express terms and provisions of this Lease.




Section 16.06 Counterparts. This Lease may be executed in any number of
counterparts, each of which is an original, but all of which shall constitute
one instrument.




Section 16.07 Applicable Law. This Lease shall be construed under and enforced
in accordance with the laws of the State of Tennessee.




Section 16.08 All Genders and Numbers Included. Whenever the singular or plural
number, or masculine, feminine or neuter gender is used in this Lease, it shall
equally apply to, extend to and include the other.




Section 16.09 Time-of the Essence. It is specifically agreed that the timely
payment of each and every installment of rent and performance of each and every
one of the terms, covenants and conditions hereof is of the essence of this
Lease.




Section 16. 10 Short Form Lease. The parties will at any time at the request of
either one, execute duplicate originals of any instrument in recordable form
which will constitute a short form lease or memorandum of lease setting forth
the description of the Demised Premises and the term of this Lease so that it
shall not be necessary to record this Lease in its entirety,




Section 16.11 Amendment or Modification. Lessee acknowledges and agrees that
Lessee has not relied upon any statement, representations, agreements or
warranties except as expressed herein, that this Lease contains the entire
agreement of the parties, and that no amendment or modification of this Lease
shall be valid or binding unless expressed in writing and executed by the
parties in writing hereto in the same manner as the execution of this Lease.




Section 16.12 Rules and Regulations. The rules and regulations appended to this
Lease are hereby made a part of this Lease, and Lessee agrees to comply with and
observe the same. Lessee's failure to keep and observe said rules and
regulations shall constitute a breach of the terms of this Lease in the manner
as if the same were contained herein as covenants. Lessor reserves the right
from time to time to amend or supplement said rules and regulations and to adopt
and promulgate additional rules and regulations applicable to the Demised
Premises or Property. Notice of such additional rules and regulations, and
amendments and supplements, if any, shall be given to Lessee, and Lessee agrees
thereupon to comply with and observe all such rules and regulations, and
amendments thereto, provided the same shall apply uniformity to all Lessees of
the Structure.





- 10 -




--------------------------------------------------------------------------------




Section 16.13 Special Stipulations.  The attached Special Stipulations are
incorporated in and made a part of the within Lease, and if any are in conflict
with any terms of this lease, the Special Stipulations shall control.

IN WITNESS WHEREOF, Lessor and Lessee have caused this LEASE AGREEMENT to be
executed as of the day and year first above written.










 

LESSOR:

 

 

 

 

 

 

Pellissippi Pointe II, LLC

 

 

 

 

 

 

 

 

 

 

By:

/s/ Robert H. Patterson

 

 

 

 

 

 

Title:

Chief Manager

 

 

 

 

 

 

Date:

6/24/11

 

 

 

 

 

 

 

 

 

 

LESSEE:

 

 

 

Miller Energy Resources, Inc.

 

 

 

 

 

 

By:

/s/ Scott M. Boruff

 

 

 

 

 

 

Title:

CEO

 

 

 

 

 

 

Date:

6/24/11

 







- 11 -




--------------------------------------------------------------------------------




RULES AND REGULATIONS




Lessee's use of the Demised Premises and the Common Areas shall be subject at
all times during the Term to reasonable rules and regulations adopted by Lessor
not in conflict with any of the expressed provisions hereof governing the use of
the parking areas, walks, driveways, passageways, signs, exteriors of buildings,
lighting and other matters affecting other tenants in and the general management
and appearance of the Demised Premises. Lessee agrees to comply with all such
rules and regulations upon notice to Lessee from Lessor. Lessee expressly agrees
as follows:




(1) The building is designated as a non-smoking building and Lessee shall not
permit its employees or visitors to smoke within the building.




(2) All deliveries or shipments of any kind to and from the Demised Premises,
including loading of goods, shall be made only by way of the rear of the Demised
Premises or at any other location designated by Lessor, and only at such time
designated for such purpose by Lessor.




(3) Garbage and refuse shall be kept in the kind of container specified by
Lessor and shall be placed at the location within the Property designated by
Lessor, for collection at the times specified by Lessor-, Lessee shall store
soiled or dirty linen in approved fire rating organization containers.




(4) No radio or television aerial or other device shall be erected on the roof
or exterior walls of the Building or in the Building in which the Demised
Premises are located without first obtaining in each instance the Lessor's
consent in writing. Any aerial or device installed without such written consent
shall be subject to removal at Lessee's expense without notice at any time. The
operation of any radio, phonograph or similar device shall not be used in a
manner so as to be heard or seen outside the Demised Premises.




(5) Lessee shall keep the Demised Premises at a temperature sufficiently high to
prevent freezing of water in pipes and fixtures.




(6) The outside areas immediately adjoining the Demised Premises shall be kept
clean and free from dirt and rubbish by Lessee, and Lessee shall not place,
suffer or permit any obstructions or merchandise in such areas.




(7) Lessee shall not use the public or common areas in the Property for business
purposes without the written consent of Lessor.




(8) Plumbing facilities shall not be used for any other purposes than that for
which they are constructed, and no foreign substance of any kind shall be thrown
therein.




(9) Lessee shall store and/or stock in the Demised Premises only such
merchandise or equipment as used in Lessee’s business.




(10) Lessee shall not conduct or permit any fire, bankruptcy, auction or "going
out of business" sale (whether real or fictitious) in the Demised Premises
without the prior written consent of Lessor, or utilize any unethical method of
business operation.




(11) Lessee shall not perform or permit any act nor carry on or permit any
practice, which may damage, mar, or deface the Demised Premises or any other
part of the Property.




(12) Lessee shall not use any forklift truck, tow truck or any other powered
machine for handling freight in the Demised Premises except in such manner and
in those areas in the Demised Premises as may be approved by Lessor in writing.




(13) Lessee shall not place a load on any floor in the Demised Premises or the
Property, exceeding the floor load limit which such floor was designed to carry,
nor shall Lessee install, operate or maintain in the Demised Premises any heavy
item or equipment except in such manner as to achieve a proper distribution of
weight.




(14) Lessee shall not install, operate or maintain in the Demised Premises or in
any other area of the Demised Premises any electrical equipment which does not
bear underwriter's approval, or which would overload the electrical system or
any part thereof beyond its capacity for proper and safe operation as determined
by Lessor.








- 12 -




--------------------------------------------------------------------------------

(15) Lessee shall not suffer, allow or permit any vibration, noise, light, odor
or other effect to emanate from the Demised Premises or from any machine or
other installation therein, or otherwise suffer, allow or permit the same to
constitute a nuisance or otherwise interfere with the safety, comfort and
convenience of Lessor or any of the other occupants of the Demised Premises or
their customers, agents or invitees or any others lawfully in or upon the
Demised Premises. Upon notice by Lessor to Lessee that any of the aforesaid is
occurring, Lessee agrees to forthwith remove or control the same.




(16) Lessor may amend or add new rules and regulations for the use and care of
the Demised Premises, the buildings of which the Demised Premises are a part,
and the common area and facilities.





- 13 -




--------------------------------------------------------------------------------

SPECIAL STIPULATIONS




1. Any security system installed by Lessor will remain with the space. Lessee
shall be responsible for the maintenance of the system and any monitoring fees
in the event Lessee chooses to have monitoring services.




2. Lessor shall periodically repaint all walls during lease. Lessor shall
replace carpet where necessary with carpet of similar quality as existing
throughout the lease.

















- 14 -


